DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer

The terminal disclaimer filed on 6/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,361,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 22, the Examiner notes the specification and drawings as filed do not appear to support the entirety of “the light emitting region consists of the two quantum wells, each of which comprises: the light-emitting indium gallium nitride layer emitting light at the peak wavelength between 600 and 750 nm under electrical bias thereacross; the III-nitride layer located directly on the light-emitting indium gallium nitride layer; and the GaN barrier layer located directly on the III-nitride layer.”  The Examiner is unable to a disclosed embodiment which includes two identical quantum well structures that both include “the light-emitting indium gallium nitride layer emitting light at the peak wavelength between 600 and 750 nm under electrical bias thereacross; the III-nitride layer located directly on the light-emitting indium gallium nitride layer; and the GaN barrier layer located directly on the III-nitride layer” required by the claims.
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 12, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Patent No. 8,761,218) (“Lin”).
Regarding Claim 1, Lin teaches a red-light emitting diode, comprising: an n-doped portion (Figure 4b, item 414); a p-doped portion (Figure 4b, item 426); and a light emitting region located between the n-doped portion and a p-doped portion (Figure 4b, area between 414 and 426), the light emitting region comprising: a light-emitting indium gallium nitride layer (Figure 4, item 420) emitting light at a peak wavelength between 600 and 750 nm under electrical bias thereacross (column 9, line 29); a III-nitride layer (Figure 4b, item 422) located directly on the light-emitting indium gallium nitride layer; and a GaN barrier layer (Figure 4b, item 424) located directly on the III-nitride layer, wherein the light emitting diode comprises at least one feature selected from: (a) the light emitting diode comprises a nanowire device; or (b) the light emitting region consists of one or two quantum wells (column 10, lines 20-27); or (c) the III-nitride layer comprises an aluminum gallium nitride layer which has a composition AlYGa(1-Y)N, where y is in a range from 0.3 to 1.0 (column 10, line 27); or (d) a UV emitting InGaN/GaN superlattice is located between the n-doped portion and the light emitting region (Figure 4b, item 418).
Regarding Claim 2, Lin further teaches wherein the n-doped portion comprises a single crystalline n-doped GaN portion (column 10, lines 14-15) and the p-doped portion comprises a p-doped III-nitride layer which comprises a p-doped aluminum gallium nitride layer (column 10, line 38).
Regarding Claim 3, Lin further teaches at least one strain-modulating layer (Figure 4b, item 418) located between the single crystalline n-doped GaN layer and light emitting region.
Regarding Claim 4, Lin further teaches the at least one strain-modulating layer comprises a plurality of strain-modulating layer stacks that is located on the single crystalline n- doped GaN layer and comprises a respective intervening indium gallium nitride layer and a respective intervening GaN layer (column 10, lines 50-51).
Regarding Claim 8, Lin further teaches the single crystalline n-doped GaN portion is a single crystalline n-doped GaN layer having a planar top surface; and each layer within the plurality of strain-modulating layer stacks, the light-emitting indium gallium nitride layer, the III-nitride layer, and the GaN barrier layer are planar layers having a respective top surface and a respective bottom surface that are parallel to the planar top surface of the single crystalline n-doped GaN layer (see Figure 5b, note planar top and bottom surfaces of all layers).
Regarding Claim 10, Lin further teaches the light emitting diode comprises feature (b) (column 10, lines 20-27).
Regarding Claim 12, Lin further teaches the light emitting diode comprises feature (d) (Figure 4b, item 418).
Regarding Claim 13, Lin further teaches the light emitting diode comprises two or more of features (a) to (d) (see rejections of Claims 10 and 12).
Regarding Claim 21, Lin further teaches the light emitting region consists of the one quantum well which comprises: the light-emitting indium gallium nitride layer (Figure 4, item 420) emitting light at a peak wavelength between 600 and 750 nm under electrical bias thereacross (column 9, line 29); the III-nitride layer (Figure 4b, item 422) located directly on the light-emitting indium gallium nitride layer; and the GaN barrier layer (Figure 4b, item 424) located directly on the III-nitride layer.
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renjie Wang, Hieu P. T. Nguyen, Ashfiqua T. Connie, J. Lee, Ishiang Shih, and Zetian Mi, Color-tunable, phosphor-free InGaN nanowire light-emitting diode arrays monolithically integrated on silicon, Optics Express Vol. 22, Issue S7, pp. A1768-A1775 (2014) (“Wang”).
Regarding Claim 16, Wang teaches a nanowire red-light emitting diode, comprising: an n-doped nanowire core portion (Figure 3b, item n-GaN); a p-doped portion (Figure 3b, item p-GaN); and a light emitting shell located on the n-doped nanowire core under the p-doped portion, the light emitting shell comprising: a light-emitting indium gallium nitride shell (Figure 3b, item InGaN) emitting light at a peak wavelength between 600 and 750 nm under electrical bias thereacross (see “Results and Discussion” – not teaching of emission up to 700nm and specific graph of emissions in Figure 3A); a III-nitride shell (Figure 3b, item EBL) located on the light-emitting indium gallium nitride shell; and a GaN barrier (Figure 3b, item p-GaN) shell located on the III-nitride shell.
Regarding Claim 17, Wang further teaches the III-nitride layer comprises a p-doped aluminum gallium nitride layer (“Growth and device fabrication” – “one 10 nm p-doped AlGaN EBL”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 11, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to Claim 1 above.
Regarding Claim 5, Lin teaches Claim 1 as indicated above. Lin does not explicitly teach the light-emitting indium gallium nitride layer has a composition of InXGa(lX)N, wherein x is in a range from 0.26 to 0.55; and the light-emitting indium gallium nitride layer has a thickness in a range from 3 nm to 7 nm. However, Lin teaches overlapping ranges to those in the claims, specifically “at least 16%” Indium concentration and a thickness greater than 4 nm (see column 9, lines 30-35).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (see MPEP §2144.05).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the claimed indium concentrations and layer thicknesses to optimize emission properties. 
Regarding Claim 6, Lin further teaches wherein the p-doped III-nitride layer comprises a p-doped aluminum gallium nitride layer (Figure 4b, item 422).  Lin does not specifically teach the layer has a thickness in a range from 0.5 nm to 5.0 nm and the GaN barrier layer has a thickness in a range from 5 nm to 20 nm, however absent a showing of criticality with respect to layer thicknesses (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve optimized light emission.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 7, Lin further teaches comprising a p-doped GaN layer (Figure 4b, item 426) located on the p-doped aluminum gallium nitride layer.
Regarding Claim 11, Lin teaches Claim 1 as indicated above.  However, Lin does not specifically teach the light emitting diode comprises feature (c), although Lin does teach the Al concentration to be 20% (column 10, line 27).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the Al concentration of the AlGaN layer, as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding Claim 15, Lin teaches Claim 1 as indicated above. Lin does not specifically teach the light-emitting indium gallium nitride layer emits light at a peak wavelength between 610 and 650 nm under electrical bias thereacross.  However, Lin teaches red light emission (column 9, line 29) and further teaches In concentration in the emission layer increases increase the wavelength of emission from the layer (column 9, lines 33-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the emission ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 22, Lin does not specifically teach light emitting region consists of the two quantum wells, however Lin does teach a single quantum well region as disclosed above. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, see MPEP §2144.04) and therefore it would have been obvious to a person having ordinary skill in the art at the time of effective filing to include multiple quantum wells comprising the disclosed limitations in order to increase total light output from the emission device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to Claim 1 above, and further in view of Renjie Wang, Hieu P. T. Nguyen, Ashfiqua T. Connie, J. Lee, Ishiang Shih, and Zetian Mi, Color-tunable, phosphor-free InGaN nanowire light-emitting diode arrays monolithically integrated on silicon, Optics Express Vol. 22, Issue S7, pp. A1768-A1775 (2014) (“Wang”).
Regarding Claim 9, Lin teaches Claim 1 as indicated above.  Lin does not specifically teach the light emitting diode comprises feature (a).  However, nanowire light emitting devices are well known in the art.  Specifically, Wang teaches a nanowire LED device using all the same materials as Lin (see Figure 3b).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the nanowire LED of Wang as the device of Lin, as it allows for the creation of micron and nanoscale tunable full color LED arrays (see abstract of Wang).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to Claim 1 above, and further in view of Banna et al. (US Patent Application Publication No. 2017/0338277) (“Banna”).
Regarding Claim 14, Lin teaches Claim 1 as indicated above. Lin does not specifically teach wherein the red-light emitting diode comprises a first light emitting diode which has a width between 1 and 100 microns located in a direct view display on a backplane, which further comprises a second green-light emitting light emitting diode a third blue-light emitting diode located on the backplane.  However, Banna teaches including multiple color LEDs on a backplane (see Figures 1a-1b, items 130, 140, and 150) with optimizable device widths (¶0053).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the multiple color devices and backplane of Banna using the specific red LED of Lin, as doing so allows for the increased functionality of the product of different light emission colors.
Response to Arguments















Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to the use of Lin layer 424 as a “GaN layer,” the Examiner notes the claim language uses the term “comprising” which is open ended and allows for the presence of additional unclaimed elements (see MPEP §2111.03).  Therefore, the presence of additional In in the GaN layer does not preclude it from being considered a GaN layer for purposes of claim interpretation.  As layer 424 of Lin can properly be considered a GaN layer, it is directly located on layer 422 and meets the requirements of the claims as indicated in the rejection of Claim 1 above.
Regarding Applicant’s arguments directed against the rejection of Claim 12, the Examiner notes Claim 12 requires the feature (d), not (c) as argued by Applicant.  Therefore, Applicant’s arguments are not well taken and for the rejection of (c) the Examiner notes details are provided in the rejection of Claim 11.
Regarding Applicant’s arguments directed against the rejection of Claim 13, the Examiner notes the Examiner has provided a structure identical to the claimed structure – should the intended use of “UV emission” require a structural difference between the provided reference and the present claims, the Examiner recommends including structural details in the claim to that effect. 
Regarding Applicant’s arguments directed to the rejection of Claims 16 and 17, the Examiner notes features upon which applicant relies (i.e., a “core” only exists if completely surrounded by a “shell”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner recommends using structural language to describe the specific relationships between the claimed elements.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891